Citation Nr: 0033848	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder, claimed as an emotionally unstable personality.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.

In March 2000, the RO denied as not well grounded the 
veteran's claim for service connection for post traumatic 
stress disorder (PTSD).  This claim is not currently before 
the Board on appeal and is not intertwined with the claims on 
appeal.  38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 
(2000); see also Bernard v. Brown, 4 Vet. App. 384, 390 
(1993) (38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO before a claimant may secure 
appellate review by the Board.)  However, because of the 
changes brought about in the Veterans Claims Assistance Act 
of 2000, this matter is referred to the RO for appropriate 
action.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  He requested and was scheduled for a hearing 
before the Board in Washington, D.C. on December 19, 2000.  
However, on November 30, 2000, he requested that he instead 
be scheduled for a video-conference hearing before the Board 
because of his health.  The Board finds that the request to 
reschedule the hearing was timely and for good cause.  See 38 
C.F.R. § 20.704(c) (2000).  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



